COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Governor Greg Abbott in his official capacity as the Governor of
                          Texas v. County of Fort Bend, Texas

Appellate case number:    01-21-00453-CV

Trial court case number: 21-DCV-286148

Trial court:              434th District Court of Fort Bend County

       On August 23, 2021, Greg Abbott in his official capacity as the Governor of Texas, filed a
notice of appeal challenging an interlocutory order granting Fort Bend County’s application for
temporary injunction. The Governor’s notice of appeal stays the trial court’s temporary injunction
pending resolution of the appeal. On the same day that the Governor filed his notice of appeal,
Fort Bend County filed an emergency motion asking this Court to exercise its authority under Rule
29.3 of the Texas Rules of Appellate Procedure to reinstate the temporary injunction during the
pendency of this appeal. The Court requests that any response to Fort Bend County’s emergency
motion be filed no later than 12pm on August 26, 2021.
       It is so ORDERED.

Judge’s signature: _____/s/ Sarah B. Landau_____
                                Acting individually


Date: __August 25, 2021____